Exhibit 99.77I THE ALGER AMERICAN FUND CERTIFICATE OF DESIGNATION Alger American SmallCap and MidCap Growth Portfolio The undersigned, being the Secretary of The American Alger Fund (hereinafter referred to as the “Trust”), a trust with transferable shares of the type commonly called a Massachusetts business trust, DOES HEREBY CERTIFY that, pursuant to the authority conferred upon the Trustees of the Trust by Section 6.l(b) and Section 9.3 of the Agreement and Declaration of Trust, dated April 6, 1988, as amended to date (hereinafter referred to as the “Declaration of Trust”), and by the affirmative vote of a Majority of the Trustees at a meeting duly called and held on September 12, 2007 the Declaration of Trust is amended as follows: (1)Additional Portfolio.
